UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 08673 Dreyfus Investment Portfolios (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2016-June 30, 2017 Item 1. Proxy Voting Record Dreyfus Investment Portfolios DIP Core Value Portfolio ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director Edward M. Liddy For For Management 1.5 Elect Director Nancy McKinstry For For Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Samuel C. Scott, III For For Management 1.9 Elect Director Daniel J. Starks For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Require Independent Board Chairman Against Against Shareholder AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Jeffrey E. Garten For For Management 1h Elect Director Ellen M. Hancock For For Management 1i Elect Director Richard J. Harrington For For Management 1j Elect Director Edward J. Ludwig For For Management 1k Elect Director Joseph P. Newhouse For For Management 1l Elect Director Olympia J. Snowe For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency None One Year Management 6A Report on Lobbying Payments and Policy Against Against Shareholder 6B Report on Gender Pay Gap Against Against Shareholder ALPHABET INC. Ticker: GOOGL Security ID: 02079K305 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Roger W. Ferguson, Jr. For For Management 1.6 Elect Director Diane B. Greene For Withhold Management 1.7 Elect Director John L. Hennessy For For Management 1.8 Elect Director Ann Mather For Withhold Management 1.9 Elect Director Alan R. Mulally For For Management 1.10 Elect Director Paul S. Otellini For Withhold Management 1.11 Elect Director K. Ram Shriram For For Management 1.12 Elect Director Shirley M. Tilghman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Report on Political Contributions Against For Shareholder 9 Report on Gender Pay Gap Against For Shareholder 10 Report on Charitable Contributions Against Against Shareholder 11 Adopt Holy Land Principles Against Against Shareholder 12 Report on Fake News Against Against Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR
